
	
		II
		112th CONGRESS
		1st Session
		S. 135
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To make the moratorium on Internet access taxes and
		  multiple and discriminatory taxes on electronic commerce
		  permanent.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Permanent Internet Tax Freedom Act
			 of 2011.
		2.Permanent
			 moratorium on Internet access taxes and multiple and discriminatory taxes on
			 electronic commerce
			(a)In
			 generalSection 1101(a) of
			 the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by striking
			 taxes during the period beginning November 1, 2003, and ending November
			 1, 2014: and inserting taxes:.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxes
			 imposed after the date of the enactment of this Act.
			
